             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 1 of 77




 1                                                               The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     PARLER LLC,
 9
                              Plaintiff,                   No. 2:21-cv-00270-BJR
10

11          v.                                             DECLARATION OF AMBIKA
                                                           KUMAR IN SUPPORT OF
12 AMAZON WEB SERVICES, INC., and                          DEFENDANTS’ OPPOSITION
   AMAZON.COM, INC.,                                       TO PLAINTIFF’S MOTION FOR
13                                                         RULE 11 SANCTIONS
14                            Defendants.

15

16          I, Ambika Kumar, declare:

17                 I am a partner in the law firm Davis Wright Tremaine LLP, counsel for Defendants

18 Amazon Web Services, Inc. and Amazon.com, Inc. I make this declaration from personal
19 knowledge.

20                 On April 30, 2021, Parler served on Defendants a Motion for Rule 11 Sanctions, a

21 true and correct copy of which is attached as Exhibit A.

22                 On May 28, 2021, Parler filed the pending Motion for Rule 11 Sanctions, Dkt. 35,

23 which is not the motion it had served on Defendants. Parler did not serve Defendants with the

24 filed motion or offer to meet and confer with Defendants’ counsel before filing it.

25                 Attached as Exhibit B is a true and correct copy of a motion to dismiss filed by

26 NDM Ascendant LLC in litigation brought by Parler’s former CEO, John Matze, which includes

27 as copy of Parler LLC’s operating agreement as Exhibit A to the motion.
     DECL. OF AMBIKA KUMAR IN SUPPORT OF DEFS.’                               Davis Wright Tremaine LLP
     OPP’N TO MOT. FOR RULE 11 SANCTIONS - 1                                           L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                           Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 2 of 77




 1                Attached as Exhibit C is a true and correct copy of

 2

 3         I declare under penalty of perjury that the foregoing is true and correct.

 4         Executed this 18th day of June, 2021, at Mercer Island, Washington

 5
                                                  /s/ Ambika Kumar
 6                                                Ambika Kumar
 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27
     DECL. OF AMBIKA KUMAR IN SUPPORT OF DEFS.’                                Davis Wright Tremaine LLP
     OPP’N TO MOT. FOR RULE 11 SANCTIONS - 2                                            L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                            Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 3 of 77




 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that counsel of record have been served a true and correct copy of the

 3 foregoing Declaration of Ambika Kumar by electronic mail through the Court’s ECF Notifications

 4 to the following:

 5                Angelo J. Calfo, WSBA# 27079
                  CALFO EAKES LLP
 6                1301 Second Avenue, Suite 2800
                  Seattle, WA 98101
 7                Email: angeloc@calfoeakes.com
 8                David J. Groesbeck, WSBA No. 24749
                  DAVID J. GROESBECK, P.S.
 9                1333 E. Johns Prairie Rd.
                  Shelton, WA 98584
10                Email: david@groesbecklaw.com
11

12 DATED this 18th day of June, 2021.

13
                                               Davis Wright Tremaine LLP
14                                             Attorney for Defendants
15
                                               By s/Ambika Kumar
16                                                Ambika Kumar, WSBA #38237

17

18
19

20

21

22

23

24

25

26

27
     DECL. OF AMBIKA KUMAR IN SUPPORT OF DEFS.’                            Davis Wright Tremaine LLP
     OPP’N TO MOT. FOR RULE 11 SANCTIONS - 3                                        L AW O FFICE S
                                                                              920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                        Seattle, WA 98104-1610
                                                                         206.622.3150 main · 206.757.7700 fax
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 4 of 77




          EXHIBIT A
            Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 5 of 77




                                            THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10   PARLER, LLC,                               Case No. 21-cv-00270

11               Plaintiff,                     PLAINTIFF’S MOTION FOR RULE 11
                                                SANCTIONS
12         vs.
13   AMAZON WEB SERVICES, INC., and
     AMAZON.COM, INC.,
14

15               Defendants.

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                              LAW OFFICES
     (Case No. 2:21-cv-00270)                                         CALFO EAKES LLP
                                                                1301 SECOND AVENUE, SUITE 2800
                                                                SEATTLE, WASHINGTON 98101-3808
                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 6 of 77




 1                                       I.     INTRODUCTION

 2          Defendants Amazon Web Services, Inc. and Amazon.com, Inc. (collectively, “Amazon”)

 3   removed this case under false pretenses. Specifically, Amazon premised its Notice of Removal

 4   solely on the following purported basis for diversity jurisdiction:

 5

 6

 7

 8

 9

10

11

12   Amazon’s Notice of Removal, Dkt. 1, at 3. On March 11, 2021, Parler informed Amazon that the

13   critical premise of this argument—the allegation that Parler is solely a citizen of Nevada because

14   that is its principal place of business—was legally and factually false. Declaration of Angelo J.

15   Calfo (“Calfo Decl.”), ¶ 13, Ex. 1 (3/11/21 Email from Angelo J. Calfo to Ambika Kumar Doran).

16   Amazon has never disputed the falsity of this allegation—nor has Amazon identified any good

17   faith basis for having made the allegation—but Amazon nonetheless refused to stipulate to remand.

18   Calfo Decl., ¶ 20. Likewise, after Parler moved for remand, Amazon did not even try to defend

19   the accuracy of this allegation in its opposition. See generally Dkt. No. 28. Instead, Amazon

20   simply asked the Court to overlook its defective Notice of Removal and to permit jurisdictional

21   discovery so Amazon could try to fish for a new basis for removal. Id. That is a serious abuse of

22   the judicial process.

23          While Parler recognizes that sanctions under Rule 11 are an extraordinary remedy, they are

24   necessary and justified in this case in light of Amazon’s unsupported and bad-faith factual

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                           LAW OFFICES
     (Case No. 2:21-cv-00270) - 1                                                  CALFO EAKES LLP
                                                                             1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 7 of 77




 1   assertions and legal contentions concerning Parler’s citizenship, and its dogged resistance to

 2   rectifying its error.

 3           It is clear that Amazon did not conduct a reasonable inquiry into the facts and the test used

 4   to determine Parler’s citizenship when it removed less than 24 hours after Parler filed its complaint

 5   in state court. It is equally obvious that, had Amazon conducted a reasonable inquiry, it would

 6   have understood that the allegations in its Notice of Removal were false. Amazon skipped a

 7   reasonable inquiry in its quest to obtain an accelerated “snap removal”—less than 24 hours after

 8   it became aware of Parler’s state court complaint—which is a questionable basis for defeating state

 9   court jurisdiction when the forum defendant rule would normally prevent a forum-based defendant

10   from removing the case to federal court. In Amazon’s Response to Parler’s Amended Motion to

11   Remand, it essentially admits that it did not conduct a reasonable inquiry into Parler’s citizenship

12   when it alleges that “Parler controls the information that the Court needs to ascertain citizenship,”

13   (Dkt. 28, at 4), which implies that Amazon did not possess such information when it filed its

14   erroneous and frivolous Notice of Removal.

15           Worse, Amazon has refused to correct its error. Parler has offered Amazon several safe

16   harbor opportunities to withdraw its flawed Notice of Removal and stipulate to a remand of this

17   action to state court. Amazon has repeatedly refused. The parties have met and conferred on

18   several occasions concerning these issues, but Amazon insists on standing on its bad faith Notice

19   of Removal. Sanctions are necessary to correct Amazon’s behavior, to compensate Parler for the

20   resulting legal costs, and to deter Amazon from taking such speculative, unsupported, and

21   unwarranted positions concerning the Court’s jurisdiction in the future.

22                      II.   FACTUAL AND PROCEDURAL BACKGROUND

23           Plaintiff Parler LLC originally brought both federal and state-based claims against AWS

24   in this Court in a complaint filed on January 11, 2021. Case No. 2:21-cv-31-BJR, Dkt. 1 (the

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                             LAW OFFICES
     (Case No. 2:21-cv-00270) - 2                                                    CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 8 of 77




 1   “Federal Action”). On the same day, Parler filed a corporate disclosure statement indicating that

 2   one of its members was from Delaware. See id., Dkt. 3 at 2.

 3          On March 2, 2021, at 4:27 p.m., Parler filed a complaint in the Superior Court of the State

 4   of Washington for King County (the “State Complaint”) bringing solely Washington state-based

 5   claims against AWS and Amazon.com, Inc. (the “State Action”). On the same day, Parler

 6   dismissed the Federal Action. Calfo Decl. ¶ 5.

 7          On March 3, 2021, Amazon filed a Notice of Removal of the State Action, 24 minutes prior

 8   to being served by Parler with the complaint in the State Action. Dkt 1. In its Notice of Removal,

 9   Amazon alleged that “Parler is a Nevada limited liability corporation with its principal place of

10   business in Henderson, Nevada,” that “Parler therefore is a citizen of Nevada,” and that “this case

11   [therefore] satisfies the complete diversity requirement because Defendants are not citizens of the

12   same state as Parler. . . .” Dkt. 1, Notice of Removal, at 3. Both defendants acknowledge in the

13   Notice of Removal that they are residents of both Washington and Delaware. Id. at 3.

14          Parler is a limited liability company. Calfo Decl. ¶ 8. Parler’s corporate disclosure

15   statement in the Federal Action—filed almost two months before Amazon’s Notice of Removal—

16   put Amazon on notice that Parler had members, one of which was a Delaware entity. Federal

17   Action, Dkt. 3. Parler listed its members as “John Matze and NDM Ascendant LLC.” Id. at 2. It

18   further listed NDM Ascendant LLC’s members as Rebekah Mercer and the Rebekah Mercer 2020

19   Irrevocable Trust. Id. at 2.

20          Amazon’s Notice of Removal failed to identify the citizenship of all of Parler’s members,

21   as required by LCR 101(f). Instead, Amazon applied a citizenship test for ordinary corporations

22   in its Notice of Removal, rather than for limited liability companies. Notice of Removal, Dkt. 1

23   at 3. Amazon compounded its error in assuming Parler’s status as an ordinary corporation when

24   it cited several standards for determining the citizenship of such a corporation, rather than an LLC.

25   It cited 28 U.S.C. §1332 for the proposition that “a corporation shall be deemed to be a citizen of
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                             LAW OFFICES
     (Case No. 2:21-cv-00270) - 3                                                    CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 9 of 77




 1   every State . . . by which it has been incorporated and of the State . . . where it has its principal

 2   place of business.” Dkt. 1 at 3 (emphasis supplied). Amazon also cited Hertz Corp. v. Friend,

 3   599 U.S. 77 (2010), for the purpose of supporting its position that Parler’s citizenship is determined

 4   in part by its principal place of business in Nevada. Id. But Amazon was obviously fully aware

 5   that Parler, LLC is in fact an LLC, not an ordinary corporation.

 6          Following Amazon’s Notice of Removal, counsel for Parler conferred with counsel for

 7   Amazon to address Amazon’s erroneous assertion of complete diversity, during which counsel for

 8   Amazon acknowledged that its Notice of Removal applied the wrong standard for determining

 9   Parler’s citizenship. Calfo Decl., ¶ 14, 15, and 16 & Ex.’s 2 and 3. Since then, Parler has

10   demanded on at least 3 separate occasions via emails on March 11, 13 and 18, 2021, respectively,

11   that Amazon stipulate to remand. Id. at ¶ 17. On April 7, 2021, counsel for Parler also wrote a

12   letter to counsel for Amazon concerning potential Rule 11 sanctions requesting again that Amazon

13   stipulate to a remand or provide an explanation for its claimed basis of diversity jurisdiction. Calfo

14   Decl. Ex. 4.

15          To date, Amazon has refused to stipulate to remand, and on April 12, 2021, Amazon

16   opposed Parler’s amended motion for remand. See Dkt. 28, Resp. to Am. Mot. to Remand (the

17   “Response”). Amazon’s Response does not provide any facts substantiating its erroneous claim

18   that Parler is solely a citizen of Nevada and that complete diversity of jurisdiction exists. Indeed,

19   Amazon does not even try to argue that its Notice of Removal was accurate. Instead, Amazon

20   sought leave to issue discovery in order to try to fish for information on which it might try to base

21   a new theory for diversity jurisdiction. Dkt. 28, 5-8, 15. To date, Amazon has never articulated a

22   good faith basis for asserting diversity jurisdiction in its original Notice of Removal.

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 4                                                     CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 10 of 77




 1                                     III.    LEGAL STANDARD

 2          Fed. R. Civ. Proc. Rule 11 provides:

 3          “(b) Representations to the Court. By presenting to the court a pleading, written
            motion, or other paper . . . an attorney . . . certifies that to the best of the person’s
 4
            knowledge, information and belief, formed after an inquiry reasonable under the
 5          circumstances: . . . (2) the . . . legal contentions are warranted by existing law . . .
            [and] (3) the factual contentions have evidentiary support[.]”
 6

 7   If Rule 11(b) is violated, the district court may impose an appropriate sanction. See Fed. R. Civ.

 8   P. 11(c); Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990). Rule 11 is intended to be

 9   applied vigorously to curb the filing of documents that are frivolous, legally unreasonable, or

10   without factual foundation. United Ass’n of Journeymen & Apprentices of Plumbing & Pipefitting

11   Indus., Loc. No. 32 v. Lockheed Shipbuilding Co., 1986 WL 15664, at *3 (W.D. Wash. Oct. 17,

12   1986). If the court finds that a document was signed in violation of Rule 11, the court must impose

13   an appropriate sanction. Id.

14          As another district court in this Circuit has observed, “Rule 11 is governed by an objective

15   standard of reasonableness.” William Villa v. Heller, 885 F. Supp. 2d 1042, 1055 (S.D. Cal. 2012)

16   (citing Zaldivar v. City of Los Angeles, 780 F.2d 823, 830 (9th Cir. 1986), abrogated on other

17   grounds by Cooter & Gell v. Hartmarx, Corp., 496 U.S. 384 (1990)). Moreover, “Rule 11

18   sanctions must be assessed if the paper[ ] filed with the court is ‘frivolous, legally unreasonable,

19   or without factual foundation, even though the paper was not filed in subjective bad faith.’” Id.

20   (quoting Zaldivar, 780 F.2d at 831) (emphasis added).

21

22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                               LAW OFFICES
     (Case No. 2:21-cv-00270) - 5                                                      CALFO EAKES LLP
                                                                                 1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 11 of 77




 1                                           IV.     ARGUMENT

 2   A.      Amazon’s Allegations of Parler’s Citizenship Are Frivolous Because Amazon Has
             Knowingly Applied the Wrong Test for Parler’s Citizenship
 3

 4           In seeking removal, Amazon—not Parler—bears the burden of establishing that diversity

 5   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). In Amazon’s

 6   response to the Amended Motion for Remand, it put the cart before the horse when it argued that

 7   “Parler’s remand motion lacks the information necessary for the Court to make [a determination

 8   that there is no diversity jurisdiction].” Dkt. 28, 5. In reality, if Amazon lacked such information

 9   (as it did), then it did not have a good-faith basis for removal in the first place.

10           Precedent is unambiguous on that point. As the Supreme Court has held, “Defendants may

11   remove an action on the basis of diversity of citizenship [only] if there is complete diversity

12   between all named plaintiffs and all named defendants, and no defendant is a citizen of the forum

13   State.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005) (emphases added). Further, “the

14   plaintiff is the master of his complaint.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th

15   Cir. 2009) (citation and quotation marks omitted). Accordingly, federal courts should apply a

16   “strong presumption against removal jurisdiction,” which “means that the defendant always has

17   the burden of establishing that removal is proper, and that the court resolves all ambiguity in favor

18   of remand to state court.” Id. (emphasis added). This is because federal courts are courts of limited

19   jurisdiction that do not lightly assume the authority to resolve disputes. By admitting that it lacks

20   the information “necessary for the Court to make [a determination that there is diversity

21   jurisdiction,]” Amazon has effectively conceded that it did not have the information to allege that

22   diversity jurisdiction existed in the first instance.

23           Amazon not only has failed to meet its burden of establishing diversity jurisdiction but,

24   just as importantly, its allegation that Parler is solely a Nevada citizen, based on the legal standard

25   applicable to ordinary corporations, is frivolous and devoid of a good-faith basis. The Ninth
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                                LAW OFFICES
     (Case No. 2:21-cv-00270) - 6                                                       CALFO EAKES LLP
                                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 12 of 77




 1   Circuit has held that a party may be sanctioned for filing in federal court absent a factual foundation

 2   for subject matter jurisdiction. See Orange Production Credit Ass’n v. Frontline Ventures, Ltd.,

 3   792 F.2d 797, 801 (9th Cir. 1986). Ninth Circuit precedent is clear that the current incarnation of

 4   Rule 11 no longer requires “subjective bad faith” to warrant sanctions. Id. at 800 (cleaned up).

 5   On the contrary, “[s]anctions under Rule 11 are appropriate when a pleading which has been filed

 6   is frivolous, legally unreasonable, or without factual foundation.” Id. (cleaned up). And, of course,

 7   “[t]he fact that the district court lacked jurisdiction to consider the merits of the case did not

 8   preclude it from imposing sanctions.” Id. at 801 (cleaned up).

 9          As Amazon knows well, the test for determining citizenship of an LLC is to determine the

10   citizenship of its owners/members. Tylt, Inc. v. Wireless Advocs., LLC, 2020 WL 1286174, at *1

11   (W.D. Wash. Mar. 18, 2020) (Robart, J.). Amazon, a company which routinely litigates in the

12   Western District of Washington, should have been particularly aware of this basic test for

13   citizenship for LLCs, which is enshrined in this very District’s local rules. If a repeat player in

14   this District such as Amazon is not expected to know such an elementary axiom, then who is? For

15   example, LCR 101(f) requires a removing party to allege the citizenship of all of the members of

16   an LLC:

17          If the removal is based on diversity, the notice of removal must also, to the extent
            possible, identify the citizenship of the parties, and, if any of the parties is a limited
18          liability corporation (LLC), a limited liability partnership (LLP), or a partnership,
            identify the citizenship of the owners/partners/members of those entities to
19          establish the court’s jurisdiction.
20   Amazon did not comply with LCR 101(f) in its Notice of Removal. Had it done so, it would have

21   been obvious on its face that removal was improper.

22          Further, at the time when Amazon failed to allege the citizenship of all of Parler LLC’s

23   members in its Notice of Removal, it had already been put on notice that Parler had several

24   members through the Corporate Disclosure statement that was filed in the original Federal Action.

25   Pl.’s Corporate Disclosure Statement, Federal Action, Dkt. 3, at 2. Remand would have been
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                                LAW OFFICES
     (Case No. 2:21-cv-00270) - 7                                                       CALFO EAKES LLP
                                                                                  1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 13 of 77




 1   appropriate on this basis alone. See, e.g., Naxos, LLC v. Am. Fam. Ins. Co., 2018 WL 11152150,

 2   at *1 (W.D. Wash. Sept. 19, 2018) (Robart, J.) (where notice of removal did not allege the

 3   citizenship of all the LLC’s members, ordering the defendant to produce such information within

 4   14 days or the case would be remanded). Everything else merely fortifies the conclusion that

 5   Amazon acted in bad faith.

 6          Indeed, Amazon has conceded to counsel that it used the wrong test to determine Parler’s

 7   citizenship. During a March 11, 2021, meet and confer with Amazon’s counsel, in which counsel

 8   for Parler asked counsel for Amazon to explain the inquiry it conducted prior to filing its Notice

 9   of Removal, Amazon’s counsel conceded it had not applied the right test for determining Parler’s

10   citizenship.   Calfo Decl., ¶ 14, 16.      Amazon’s counsel also wrote to counsel for Parler

11   acknowledging that an LLC’s citizenship is determined by the citizenship of its members. Id., Ex.

12   3. Yet, Amazon has not produced any facts that establish there is complete diversity of citizenship,

13   despite numerous requests and a 21-day safe-harbor period. Id., ¶ 21. Nor has Amazon tried to

14   amend its Notice of Removal to eliminate its knowingly inaccurate statements of law and fact on

15   which it claimed jurisdiction.

16          Notably, although it had no burden to do so, Parler has produced facts through its Corporate

17   Disclosure Statement that establish that Amazon and Parler share common citizenship in

18   Delaware—and thus, there is not complete diversity. One of Parler’s members is NDM Ascendant

19   LLC, a Delaware limited liability company. Dkt. No. 15, ¶ 3. In turn, NDM Ascendant LLC’s

20   citizenship is determined by the citizenship of its members, which include the Rebekah Mercer

21   2020 Irrevocable Trust (the “Trust”), which was formed under the laws of Delaware. See id. ¶ 4.

22   And, for diversity purposes, the citizenship of a trust is similarly determined by the citizenship of

23   its trustees. See Johnson, 437 F.3d at 899 (holding that a “trust has the citizenship of its trustee or
24   trustees”). As Parler’s Corporate Disclosure Statement makes clear, one of the trustees of the Trust
25   is the J.P. Morgan Trust Company of Delaware, a company headquartered and incorporated in
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 8                                                     CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 14 of 77




 1   Delaware, making it a citizen of Delaware. See id. ¶ 4. At the time this action was commenced

 2   (and now), the Trust was a Delaware citizen, which made NDM Ascendant LLC a Delaware

 3   citizen, which in turn made Parler a Delaware citizen. See, e.g., Grupo Dataflux v. Atlas Global

 4   Group, L.P., 541 U.S. 567, 570 (2004) (“the jurisdiction of the Court depends upon the state of

 5   things at the time of the action brought”) (quotation marks and citation omitted). Since Delaware

 6   is a common state of citizenship between Parler and the Defendants, complete diversity is absent,

 7   and the Court lacks jurisdiction. See Wescott v. Upshaw, 2020 WL 3469362, at *2 (W.D. Wash.

 8   June 25, 2020) (“As Plaintiff and one Defendant are citizens of the same state, there is not complete

 9   diversity and this Court lacks jurisdiction to hear this case.”).

10          In sum, Amazon never had any factual or legal basis for alleging in its removal papers that

11   there is complete diversity. Rule 11 sanctions have been found to be appropriate where a claim

12   “has no basis in the law and ignores relevant United States Supreme Court authority contrary to

13   the position asserted.” Aquarian Found. v. State of Wash., 1991 WL 313900, at *2 (W.D. Wash.

14   Aug. 29, 1991) (Rothstein, J.) (citing Golden Eagle Distributing Corp. v. Burroughs Corp., 801

15   F.2d. 1531, 1537 (9th Cir. 1986)). Sanctions are necessary and appropriate here, in light of

16   Amazon’s flagrant decision to remove based on incomplete and false allegations, as well as its

17   subsequent and recalcitrant refusal to stipulate to remand when the falsity of those allegations was

18   pointed out.

19   B.     Amazon Did Not Conduct a Reasonable Inquiry Before Filing Its Notice of Removal

20          The need for sanctions is particularly clear in the context of Amazon’s “snap removal”

21   tactics. Amazon rushed to file its Notice of Removal before it was served by Parler, less than 24

22   hours after Parler filed its complaint in the State Action. Amazon obviously knew that, if it waited

23   and found a basis for diversity jurisdiction through discovery in state court, it would no longer be

24   able to remove in light of the forum-defendant rule. As a result, Amazon knowingly chose to file

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                             LAW OFFICES
     (Case No. 2:21-cv-00270) - 9                                                    CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 15 of 77




 1   its Notice of Removal without a reasonable inquiry in the rush to get into federal court before it

 2   was served with the state court complaint.

 3          The Ninth Circuit, moreover, has held that a failure to conduct a reasonable investigation

 4   of a party’s domicile can result in Rule 11 sanctions. See, e.g., Hendrix v. Naphtal, 971 F.2d 398,

 5   399 (9th Cir. 1992) (where plaintiff’s counsel failed to investigate client’s domicile and plaintiff

 6   had moved his domicile to a state that destroyed complete diversity). As explained above,

 7   reasonable inquiry would have revealed that Parler is a limited liability company, not a

 8   corporation. In fact, a reasonable inquiry was not even needed—Amazon was already fully on

 9   notice of that fact. Complaint, Federal Action, Dkt. 1, at 3-4; Pl.’s Corporate Disclosure Statement,

10   Federal Action, Dkt. 3, at 2. Moreover, even if Amazon did not trust Parler’s original pleadings

11   identifying it as an LLC, Amazon could have confirmed those facts by spending two minutes

12   reviewing Nevada’s Secretary of State’s business portal, SilverFlume, which indicates that Parler

13   LLC is indeed a domestic limited liability company.               See Nevada’s Business Portal:

14   https://esos.nv.gov/EntitySearch/BusinessInformation (which allows searches by entity name and

15   contains information concerning Parler LLC, Entity No. E0241342018-5).

16           A reasonable inquiry also should have revealed the proper test for determining the

17   citizenship of a limited liability company. It is long-standing, black-letter law that the citizenship

18   of an LLC is determined by the citizenship of its members. See, e.g., Johnson v. Columbia Props.

19   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Moreover, this principle is embedded in this

20   District’s local rules, including LCR 101(f)’s requirement that a removing defendant allege the

21   citizenship of each member of a limited liability company—with which Amazon did not comply.

22   See infra, at 7. It is therefore unsurprising that, when Parler confronted Amazon about the lack of

23   a good faith basis for its allegations regarding citizenship, Amazon did not try to defend them.

24   Calfo Decl., ¶¶ 17,19, and 20. What is surprising, however, is Amazon’s subsequent refusal to

25   stipulate to remand.    Amazon’s brazen decision to stand on its admittedly false Notice of
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                              LAW OFFICES
     (Case No. 2:21-cv-00270) - 10                                                    CALFO EAKES LLP
                                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 16 of 77




 1   Removal—in which it included knowingly or recklessly false information for the sole purpose of

 2   beating Parler to the punch with its “snap removal”—makes sanctions particularly necessary and

 3   appropriate here.

 4   D.      Amazon Should Be Sanctioned by a Penalty Sufficient to Deter Repetition
 5           Fed. R. Civ. P. 11(c)(4) allows a court wide latitude to fashion an appropriate sanction for

 6   Amazon’s conduct, but the sanction imposed should be sufficient “to deter repetition of the

 7   conduct or comparable conduct by others similarly situated.” The Rule defines different types of

 8   sanctions that can be applied to achieve the deterrent effect: nonmonetary directives, an order to

 9   pay a penalty to the court, or an order directing payment to the movant of all the reasonable

10   attorney’s fees and other expenses incurred directly resulting from the violation. Fed. R. Civ. P.

11   11(c)(4).

12           Here, it would be appropriate for the court to sanction Amazon by awarding Parler all the

13   reasonable attorney’s fees and other expenses incurred as a result of Amazon’s frivolous Notice of

14   Removal—i.e., all of the fees and costs that Parler has incurred in litigating this case in federal

15   court, since Amazon removed. See Breckenridge Prop. Fund 2016, LLC v. Eriks, 2018 WL

16   4772085, at *4 (W.D. Wash. Oct. 3, 2018) (court awarded fees and costs due to improper removal

17   and set briefing schedule for plaintiff’s fee petition).

18   V.      CERTIFICATION OF COMPLIANCE WITH FRCP 11(c)(2) AND CONFERRAL

19           Parler has complied with the “safe harbor” provision under Fed. R. Civ. Proc. 11(c)(2) by

20   serving Amazon’s counsel with a copy of this motion 21 days prior to filing, on April 29, 2021.

21   Calfo Decl., ¶ 21. In addition, Parler’s counsel previously demanded that Amazon withdraw its

22   Notice of Removal and agree to remand on two other occasions. Id. at ¶ 17. As of the date of

23   filing this motion, Amazon has refused to withdraw or amend its Notice of Removal.

24           Pursuant to the Court’s Standing Order on all Civil Cases, Section II(C), the parties met

25   and conferred concerning this motion on March 12, 2021 to discuss the substance of this motion.
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                            LAW OFFICES
     (Case No. 2:21-cv-00270) - 11                                                  CALFO EAKES LLP
                                                                              1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 17 of 77




 1   Calfo Decl., ¶22. Angelo Calfo, Andrew DeCarlow, and Henry Phillips from Calfo Eakes LLP

 2   and Ambika Kumar and Alonzo Wickers from Davis Wright Tremaine LLP attended the

 3   conference via Zoom video. Id. Following the meeting, the parties exchanged emails and

 4   correspondence on this same subject matter. On April 30, 2021, the parties agreed that their meet

 5   and confer obligations had been met.

 6                                       VI.      CONCLUSION
 7          For these reasons, Parler requests that this Court award an appropriate sanction against
 8   Amazon pursuant to Fed. R. Civ. P. 11(c) sufficient to deter Amazon and other parties from filing
 9   (or standing on) noe3tices of removal containing knowingly or recklessly false information. These
10   sanctions should include, at a minimum, all fees and costs incurred by Parler in connection with
11   Amazon’s removal to federal court and in bringing this instant motion.
12          DATED this 30th day of April, 2021.
13

14                                          CALFO EAKES LLP

                                            By ___/s/Angelo J. Calfo
15                                            Angelo J. Calfo, WSBA# 27079
                                              1301 Second Avenue, Suite 2800
16                                            Seattle, WA 98101
                                              Phone: (206) 407-2200
17                                            Fax: (206) 407-2224
                                              Email: angeloc@calfoeakes.com
18
                                            DAVID J. GROESBECK, P.S.
19
                                               David J. Groesbeck, WSBA # 24749
20                                             1333 E. Johns Prairie Rd.
                                               Shelton, WA 98584
21                                             Phone: (509) 747-2800
                                               Email: david@groesbecklaw.com
22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                             LAW OFFICES
     (Case No. 2:21-cv-00270) - 12                                                   CALFO EAKES LLP
                                                                               1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 18 of 77



                                     SCHAERR |JAFFE LLP
 1
                                        Gene C. Schaerr (pro hac vice to be submitted)
 2                                      H. Christopher Bartolomucci (pro hac
                                        1717 K Street NW, Suite 900
 3                                      Washington, DC 20006

 4                                     Counsel for Plaintiff Parler LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS                                    LAW OFFICES
     (Case No. 2:21-cv-00270) - 13                                          CALFO EAKES LLP
                                                                      1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101-3808
                                                                     TEL (206) 407-2200 FAX (206) 407-2224
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 19 of 77




           EXHIBIT B
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 20 of 77
                                                                                    Electronically Filed
                                                                                    5/7/2021 3:52 PM
                                                                                    Steven D. Grierson
                                                                                    CLERK OF THE COURT

 1 MICHAEL D. RAWLINS, ESQ.
   Nevada Bar No. 5467
 2 SMITH & SHAPIRO, PLLC
   3333 E. Serene, Ste. 130
 3
   Henderson, Nevada 89074
 4 Telephone: (702) 318-5033
   Facsimile: (702) 318-5034
 5 mrawlins@smithshapiro.com
   Attorneys for Defendant NDMAscendant, LLC
 6

 7                                         DISTRICT COURT
                                     CLARK COUNTY, NEVADA
 8

 9 JOHN MATZE, an individual,                               CASE NO.: A-21-831556-B
10                                                          DEPT. NO.: XIII

11                                  Plaintiff,              DEFENDANT NDMASCENDANT,
           vs.                                              LLC’S MOTION TO DISMISS
12
   PARLER LLC; NDMASCENDANT, LLC;
                                      Hearing Requested
13 JEFFREY WERNICK; MARK MECKLER; DAN
   BONGINO; REBEKAH MERCER; DOES 1-X,
14 and ROE CORPORATIONS XI-XX,

15                                Defendants.
16

17          Defendant NDMAscendant, LLC, by and through its undersigned attorneys of record,

18 hereby moves this Court to dismiss Plaintiff John Matze’s Complaint pursuant to Rule 12(b)(5)

19 of the Nevada Rules of Civil Procedure. This motion is based on the attached points and

20 authorities, all prior pleadings and proceedings had herein, and matters of judicial notice.

21          DATED this 7th day of May, 2021.

22                                                    SMITH & SHAPIRO, PLLC

23

24                                                   By: /s/ Michael Rawlins
                                                        MICHAEL D. RAWLINS, ESQ.
25                                                      Nevada Bar No. 5467
                                                        SMITH & SHAPIRO, PLLC
26                                                      3333 E. Serene, Ste. 130
27                                                      Henderson, Nevada 89074
                                                         Attorneys for Defendant NDMAscendant, LLC
28


                                                      1
                                           Case Number: A-21-831556-B
                Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 21 of 77




 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2                                      PRELIMINARY STATEMENT
 3             Plaintiff John Matze has sued Defendant NDMAscendant, LLC (“NDMA”), alleging that
 4 he was fired without cause, defamed, and cheated out of his ownership stake in social networking

 5 platform Parler. Each of Plaintiff’s claims is deficient. He alleges against NDMA three causes

 6 of action sounding in contract, but the Complaint contains no allegations which, if any, contractual

 7 provisions were breached or how. The Complaint alleges that Plaintiff was tortiously discharged

 8 in violation of public policy and that NDMA and others conspired to effect that discharge, but

 9 contains no allegations of a public policy violation cognizable under the law. And Plaintiff alleges
10 that NDMA defamed and slandered him and conspired with others to do so, but makes only one

11 flaccid allegation of a publication made by Defendant Dan Bongino. Even with the benefit of

12 Nevada’s liberal notice pleading standard, Plaintiff’s Complaint utterly fails to establish the legal

13 elements necessary to entitle Plaintiff to relief. For this reason, the Complaint should be dismissed

14 pursuant to NRCP 12(b)(5).

15                                             FACTS ALLEGED
16             The facts set forth in Plaintiffs’ Complaint are treated as true for purposes of this Motion.
17 See Vacation Vill., Inc. v. Hitachi Am., Ltd., 110 Nev. 481, 484, 874 P.2d 744, 746 (1994) (citing

18 Capital Mortgage Holding v. Hahn, 101 Nev. 314, 315, 705 P.2d 126 (1985)). For purposes of

19 this Motion to Dismiss, only a few of the alleged facts matter:

20         •   Plaintiff John Matze is the former CEO of Parler LLC (“Parler”), a Nevada LLC that
21             operates a social networking platform. (Compl. ¶¶ 1, 3.)
22         •   Plaintiff alleges that he was fired from his position at Parler without reason (id. ¶ 41),
23             allegedly defamed by Defendant Dan Bongino (id. ¶ 44) and bought out of his stake in
24             Parler at an unfair price (see id. ¶ 45).
25         •   The buyout of his stake in Parler was undertaken pursuant to the Parler Operating
26             Agreement. (Id.)
27 / / /

28 / / /


                                                           2
               Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 22 of 77




 1                                              ARGUMENT

 2        THE COMPLAINT SHOULD BE DISMISSED BECAUSE IT FAILS TO STATE A
                   CLAIM UPON WHICH RELIEF CAN BE GRANTED
 3

 4            The Complaint should be dismissed because it fails to state a claim upon which relief can
 5 be granted. Plaintiff alleges seven theories for relief against NDMA: Count I (Breach of

 6 Contract), Count II (Breach of Implied Covenant of Good Faith and Fair Dealing), Count III

 7 (Conspiracy to Induce Breach of Contract), Count VI (Tortious Discharge), Count VII

 8 (Conspiracy to Commit Tortious Discharge), Count VIII (Defamation/Slander Per Se), and Count

 9 IX (Conspiracy to Commit Defamation/Slander Per Se). Not one of these claims satisfies its
10 requisite legal elements, and the Complaint should be dismissed in its entirety.

11 I.        Plaintiff’s Complaint Fails to Allege Facts Sufficient to Support a Breach of Contract
             Claim, Even Under Nevada’s Liberal Notice Pleading Standard.
12

13            It is incumbent upon plaintiffs “to set forth the facts which support a legal theory.” Liston

14 v. Las Vegas Metro. Police Dep’t, 111 Nev. 1575, 1578, 908 P.2d 720, 723 (1995). This is true

15 even though Nevada is a notice pleading state, and its courts liberally construe pleadings to “place

16 into issue matters which are fairly noticed to the adverse party.” W. States Const., Inc. v. Michoff,

17 108 Nev. 931, 936, 840 P.2d 1220, 1223 (1992). In the contract context, this requires explaining

18 how a contract was breached, what specific provisions were breached, who acted to breach it,

19 what those acts were, and how they caused damage.

20            The Nevada Supreme Court has affirmed the dismissal of breach of contract claims which

21 fail to plead facts sufficient to identify the breach. In Davenport v. GMAC Mortg., 129 Nev. 1109
          1
22 (2013), for instance, an alleged victim of identity theft sued a mortgage company for breach of

23 contract. The mortgage company moved to dismiss, arguing that the complaint did not state its

24 breach of contract claim with the required degree of particularity. The district court agreed, and

25 / / /

26 / / /

27 / / /

28   1
         Davenport is an unpublished disposition.

                                                       3
               Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 23 of 77




 1 the Nevada Supreme Court affirmed:

 2                    In his second amended complaint, Davenport … stated that he “had
                      one or more contracts with ... Lender, orally and/or in writing.”
 3                    Davenport did not identify what provisions of these alleged
                      contracts were breached, much less what breaches were attributable
 4
                      to GMAC. He simply asserted that GMAC and the other defendants
 5                    “breached the contract terms causing damages to [him].” Although
                      a plaintiff’s pleadings are liberally construed when considering
 6                    an NRCP 12(b)(5) motion to dismiss for failure to state a claim,
                      pleadings nonetheless must give fair notice of the nature and basis
 7                    of a legally sufficient claim and the relief requested. As pleaded,
                      Davenport's breach of contract claim wholly failed to give GMAC
 8
                      fair notice as to the nature of his claim.
 9
10 (internal citations omitted). The Supreme Court similarly affirmed NRCP 12(b)(5) dismissal of

11 a breach of contract claim in Loo v. Deets, 132 Nev. 1001 (2016) 2 because the complaint’s “bare

12 assertions that … unidentified terms of th[e] contract were breached due to various violations of

13 the Nevada Physical Therapy Code of Ethics were insufficient to satisfy Nevada’s notice-pleading

14 standard.” A breach of contract claim was likewise dismissed in Echevarria v. Echevarria, 131

15 Nev. 1274 (Nev. App. 2015), 3 where the plaintiff did not “explain how the trust agreement created

16 a contract between himself and [defendant] or how [defendant] breached any provision of the trust

17 agreement creating a contractual duty to [plaintiff].” The common theme: complaints that fail to

18 explain how a contract was breached do not state a claim for breach of contract.

19            Cases decided in Nevada under NRCP 12(b)(5)’s “federal counterpart” are also
20 illustrative. 4 The breach of contract claim in CASS, Inc. v. Prod. Pattern & Foundry Co., No.

21
     2
         Loo is an unpublished disposition.
22   3
         Echevarria v. Echevarria is an unpublished decision.
23   4
       Breliant v. Preferred Equities Corp., 109 Nev. 842, 847, 858 P.2d 1258, 1261 (1993) (describing
24   FRCP 12(b)(6) as NRCP 12(b)(5)’s “federal counterpart”). Note that Nevada has not adopted the
     “plausibility” requirement of the federal notice pleading standard. McGowen , Tr. of McGowen
25   & Fowler, PLLC v. Second Jud. Dist. Ct. in & for Cty. of Washoe, 134 Nev. 733, 740, 432 P.3d
     220, 225 (2018) (distinguishing Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d
26   868 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929
     (2007)); Garcia v. Prudential Ins. Co. of Am., 129 Nev. 15, 18, 293 P.3d 869, 871 n.2 (2013)
27   (same). Defendant NDMA contends that Plaintiff’s complaint is deficient because it fails to
28   include sufficient facts, not because the facts it includes are implausible. For this reason, the
     federal cases cited (which also have nothing to do with plausibility) are persuasive.

                                                      4
               Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 24 of 77




 1 3:13-CV-00701-LRH, 2014 WL 3870247 (D. Nev. Aug. 7, 2014) “failed to satisfy [the] notice

 2 pleading standard” because it did “not adequately allege the nature or terms of the agreement such

 3 that [defendant], or the Court, would have notice of the roles that either party played in the

 4 transaction.” Id. at *4. The court characterized plaintiff’s pleading as “nothing more than a

 5 formulaic recitation of the [elements] of a breach of contract claim,” and further stated that:

 6                  [T]he Court is unable to decipher how [defendant’s] failure to fulfill
                    the sales orders, failure to pay to unwind a portion of the alleged
 7                  agreement with CASS, and failure to pay for the rollover charges,
                    fees, and costs that CASS incurred to Alcoa was a breach of the
 8
                    alleged agreement, as there is no indication of what [defendant’s]
 9                  obligations were thereunder. For this reason as well, the Court finds
                    that CASS’ [] causes of action for breach of contract fail to give
10                  [defendant] fair notice of the grounds on which the claims
                    rest. Accordingly, CASS’ [] causes of action for breach of contract
11                  shall be dismissed for failure to state a claim.
12 Id. at 5.

13          Cited by CASS was Gowen v. Tiltware LLC, No. 208-CV-01581-RCJ-RJJ, 2009 WL

14 1441653 (D. Nev. May 19, 2009), aff’d, 437 F. App’x 528 (9th Cir. 2011). The defendants there

15 moved to dismiss a breach of contract action for failure to state a claim, arguing that “Gowen [the

16 plaintiff] has failed to allege the specific terms of the Agreement, namely the obligations that she

17 was required to perform under the Agreement in return for her 1% ownership interest in the

18 Companies.” Id. at *3. The court granted the motion, explaining, “While a complaint attacked

19 by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

20 obligation to provide the grounds of his entitlement to relief requires more than labels and

21 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

22          Like the complaints in Davenport, Loo, Echevarria, and the cited District of Nevada cases,

23 Plaintiff’s complaint contains little more than labels, conclusions, and a formulaic recitation of

24 the elements of a breach of contract claim. Not a single provision of the Operating Agreement

25 can be found in the Complaint, which makes no attempt to “decipher” which of the dozens of

26 accusations levied against Defendants constitutes a breach of the contract, or how. In short,

27 Defendants have not been given fair notice of the grounds upon which Count I rests, and it should

28 therefore be dismissed.


                                                     5
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 25 of 77




 1 II.     Count II (Breach of Implied Covenant of Good Faith and Fair Dealing) is Deficiently

 2         Pleaded and Should Be Dismissed.

 3
            A.    By failing to allege facts sufficient to support a breach of contract claim,
 4                Plaintiff’s complaint also fails to allege facts sufficient to support a claim for
                  breach of the implied covenant of good faith and fair dealing.
 5

 6          To prevail on a cause of action for breach of the implied covenant of good faith and fair

 7 dealing (“implied covenant”) under Nevada law, a plaintiff must show: (i) the existence of a

 8 valid, enforceable contract; (ii) the defendant’s performance in a manner that is unfaithful to the

 9 purpose of the contract and the justified expectations of the plaintiff; and (iii) resulting damages
10 sustained by the plaintiff. Parker v. Greenpoint Mortg. Funding Inc., No. 3:11-CV-00039-ECR,

11 2011 WL 2923949, at *7 (D. Nev. July 15, 2011) (citing Perry v. Jordan, 111 Nev. 943, 948, 900

12 P.2d 335 (1995)); Camacho-Villa v. Great W. Home Loans, No. 3:10-CV-210-ECR-VPC, 2011

13 WL 1103681, at *6 (D. Nev. Mar. 23, 2011) (same).

14          Because the first element of an implied covenant claim is the existence of a valid,

15 enforceable contract, dismissal is proper where the defendant’s contractual obligations cannot be

16 construed from the complaint. For example, 12(b)(5) dismissal was warranted in Whitney v. CTX

17 Mortg. Co., LLC, No. 3:11-CV-0037-LRH-RAM, 2011 WL 1808093 (D. Nev. May 12, 2011), as

18 “the Whitneys fail[ed] to allege how CTX breached its duty under the contract or how CTX was

19 unfaithful to its obligations to provide the loan … Therefore, based on the unsupported conclusory

20 allegations in the complaint, the court finds that the Whitneys have failed to state a claim for

21 breach of the implied covenants of good faith and fair dealing.” Id. at *2.

22          Count I fails to state a claim upon which relief can be granted because it lacks any “specific

23 terms” from which to determine Defendants’ obligations under the Operating Agreement. Count

24 II fails for the same reason. By omitting specific contractual terms and corresponding factual

25 assertions, Plaintiff’s claim fails to allege that Defendants performed in a manner unfaithful to the

26 purpose of the Operating Agreement or Plaintiff’s justified expectations. What was the precise

27 duty of good faith and fair dealing, if not found withing the Operating Agreement’s express terms?

28 Which actions (and whose actions) violated that duty by being unfaithful to the purpose of the


                                                      6
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 26 of 77




 1 contract or the plaintiff’s justified expectations? How did this damage Plaintiff? The Complaint

 2 provides no answers. Plaintiff’s main complaints—his termination and an alleged defamatory

 3 statement—do not implicate Plaintiff’s rights as a Member under the Operating Agreement.

 4 Plaintiff complains about Parler’s purchase of his shares, but does not describe the Agreement’s

 5 terms governing the prerequisites or procedures for the purchase. He fails to state how Parler’s

 6 purchase diverged from the purpose of those provisions or to describe his own “justified”

 7 expectations regarding those provisions. These are essential elements for a claim for breach of

 8 the implied covenant. Their absence means that Count II must be dismissed. 5

 9          B.    NDMA is not liable for breach of the implied covenant of good faith and fair
                  dealing.
10

11          A claim for breach of the implied covenant of good faith and fair dealing “does not arise

12 simply from a particularly egregious or willful breach of a contract, as litigants often imply by

13 reflexively pleading bad faith along with nearly every breach of contract claim.” Kennedy v.

14 Carriage Cemetery Servs., Inc., 727 F. Supp. 2d 925, 930 (D. Nev. 2010). Instead, “[a] bad faith

15 claim is predicated on the abuse of a fiduciary relationship existing between parties to certain

16 kinds of contracts.” Id.

17                  Although every contract contains an implied covenant of good faith
                    and fair dealing, an action in tort for breach of the covenant arises
18                  only “in rare and exceptional cases” when there is a special
                    relationship between the victim and tortfeasor. A special
19
                    relationship is “characterized by elements of public interest,
20                  adhesion, and fiduciary responsibility.” Examples of special
                    relationships include those between insurers and insureds, partners
21                  of partnerships, and franchisees and franchisers. Each of these
                    relationships shares “a special element of reliance” common to
22                  partnership, insurance, and franchise agreements. We have
                    recognized that in these situations involving an element of reliance,
23
                    there is a need to “protect the weak from the insults of the stronger”
24
     5
25   See Stebbins v. Geico Ins. Agency, No. 218CV00590APGGWF, 2019 WL 281281, at *3 (D.
   Nev. Jan. 22, 2019) (“While plaintiffs may plead both breach of contract and breach of the implied
26 covenants as alternative theories of liability, all elements of each cause of action must be properly
   pleaded. That is not the case with Stebbins’s complaint, which uses the same allegation for both
27 breach of contract and breach of the implied covenant of good faith and fair dealing. Accordingly,

28 the complaint fails to state a claim for contractual breach of the implied covenant of good faith
   and fair dealing, and I dismiss this claim without prejudice.”).

                                                     7
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 27 of 77




 1                  that is not adequately met by ordinary contract damages. In addition,
                    we have extended the tort remedy to certain situations in which one
 2                  party holds “vastly superior bargaining power.”
 3 Id. Accordingly, the “threshold inquiry” for a breach of the implied covenant claim is whether

 4 the breaching party owed a fiduciary duty to the non-breaching party. Id.

 5          Nevada law does not impose on an LLC any fiduciary duties toward its members,
 6 managers, or officers. And while the Operating Agreement could have bound the company and

 7 its members in a special relationship, the parties chose instead to disclaim fiduciary duties

 8 altogether. See Exhibit A, § 12.02 (“This Agreement is not intended to, and does not, create or

 9 impose any fiduciary duty on any Covered Person. Furthermore, each of the Members and the
10 Company hereby waives any and all fiduciary duties that, absent such waiver, may be imposed

11 by Applicable Law[.]”). This is not the “rare and exceptional case” when there is a special

12 relationship between the alleged victim and alleged tortfeasor. Breach of the implied covenant

13 claims being predicated as they are on the abuse of a fiduciary relationship, Plaintiff’s cause of

14 action against NDMA must be dismissed.

15 III.    Count III (Conspiracy to Induce Breach of Contract) is Deficiently Pleaded and
16         Should Be Dismissed.
17
            A.    By failing to allege facts sufficient to support a breach of contract claim,
18
                  Plaintiff’s complaint also fails to allege facts sufficient to support a claim for
19                conspiracy to induce breach of contract.

20          Civil conspiracy has only two elements. Plaintiff’s Conspiracy to Induce Breach of

21 Contract claim fails both.

22          First, civil conspiracy requires the commission of an underlying tort. Boorman v. Nevada

23 Mem’l Cremation Soc’y, Inc., 772 F. Supp. 2d 1309, 1315 (D. Nev. 2011) (emphasis added).

24 “Conspiracy is not an independent cause of action in and of itself, but it must be premised on an

25 intentional tort.” Fung Ying Leung v. Mortg. Elec. Registration Sys., Inc., No. 2:12-CV-1393

26 JCM VCF, 2013 WL 237225, at *4 (D. Nev. Jan. 22, 2013) (citing Eikelberger v. Tolotti, 611

27 P.l2d 1086, 1188 (Nev.1980). A conspiracy is “activated by the commission of the actual tort,”

28 and “dismissal of the substantive tort claim defeats the related claim for a civil conspiracy.” James


                                                     8
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 28 of 77




 1 L. Buchwalter & Lonnie E. Griffith, Jr, § 8 Underlying tort claim, 15A C.J.S. (citing Applied

 2 Equipment Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 28 Cal. Rptr. 2d 475, 869 P.2d 454

 3 (1994)). See also Flynn v. Liner Grode Stein Yankelevitz Sunshine Regenstreif & Taylor LLP,,

 4 No. 3:09-CV-00422-PMP, 2010 WL 4339368, at *11 (D. Nev. Oct. 15, 2010) (“[A] civil

 5 conspiracy does not give rise to a cause of action unless a civil wrong has been committed

 6 resulting in damage.”).

 7          The tort underlying a claim for “conspiracy to induce breach of contract” is intentional

 8 interference with contractual relations, 6 and a claim for tortious interference cannot stand without

 9 a breach of contract. Lake at Las Vegas Invs. Grp., Inc. v. Pac. Malibu Dev. Corp., 867 F. Supp.
10 920, 924 (D. Nev. 1994), aff'd, 78 F.3d 593 (9th Cir. 1996) (“[T]he tortious interference claims

11 cannot survive because Joint Venture caused no breach[.]”). See also Cunningham Implement

12 Co. v. Deere & Co., No. C7-95-1148, 1995 WL 697555, at *3 (Minn. Ct. App. Nov. 28, 1995);

13 McArdle v. Peoria Sch. Dist. No. 150, 705 F.3d 751, 755 (7th Cir. 2013) (concluding that there

14 was no breach of contract, and without a breach, there was no tortious interference with the

15 contract); Volvo Trademark Holding Aktiebolaget v. CLM Equip. Co., 236 F. Supp. 2d 536, 557

16 (W.D.N.C. 2002) (“Since the Court has found that the contracts were not breached, this [tortious

17 interference] claim falls as well.”).

18          Plaintiff’s complaint fails to state a claim for breach of contract. See I, supra. Without a
19 breach, Plaintiff cannot allege tortious interference. And without tortious interference, Plaintiff

20 cannot allege a conspiracy to commit tortious interference.

21 / / /

22 / / /

23 / / /

24 / / /

25
     6
     Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 109 Nev. 1043, 1048, 862 P.2d 1207, 1210
26 (1993) (claim for conspiracy to induce breach of a boxing contract relied on plaintiff’s ability to
   establish the elements of intentional interference with contractual relations). See also Tousa
27 Homes Inc. v. Phillips, 363 F. Supp. 2d 1274, 1283 (D. Nev. 2005) (claim for conspiracy to induce

28 breach of asset purchase agreement relied on plaintiff’s ability to establish the elements of
   intentional interference with contractual relations).

                                                     9
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 29 of 77




 1          B.     Plaintiff has failed to plead any facts alleging an agreement among the parties
                  to breach the contract, or that each Defendant acted tortiously as part of an
 2                agreement.
 3          The second element of civil conspiracy is “an agreement between the defendants to

 4 commit [the accomplished] tort.” Boorman v. Nevada Mem’l Cremation Soc’y, Inc., 772 F. Supp.

 5 2d at 1315. “[A] plaintiff must provide evidence of an explicit or tacit agreement between the

 6 alleged conspirators.” Guilfoyle v. Olde Monmouth Stock Transfer Co., 130 Nev. 801, 813, 335

 7 P.3d 190, 198 (2014). While direct evidence of a meeting of the minds is not required, bare

 8 allegations are insufficient to sustain a claim for conspiracy. Id. (dismissing conspiracy claim

 9 where plaintiff “presented no circumstantial evidence from which to infer an agreement between
10 [defendants] to harm [him]”). And while proof of an agreement is a necessary condition to civil

11 conspiracy, it is not a sufficient condition. “Proof of an agreement alone is not sufficient,

12 however, because it is essential that the conduct of each tortfeasor be in itself tortious.” Dow

13 Chem. Co. v. Mahlum, 114 Nev. 1468, 1489, 970 P.2d 98, 112 (1998) (emphasizing that proving

14 the existence of an agreement requires more than evidence of concerted action).

15          The Complaint fails to provide even circumstantial evidence of an agreement among the

16 Defendants to injure Plaintiff by interfering with the Operating Agreement. The paragraphs in

17 the complaint insinuating a tortious interference conspiracy are, at best, bare allegations as to

18 concerted action. Such allegations do not suffice under Nevada law. Count III should thus be

19 dismissed.

20 IV.     Count VII (Conspiracy to Commit Tortious Discharge) is Deficiently Pleaded and

21         Should Be Dismissed.

22          A.    By failing to allege the commission of an underlying tortious discharge, Plaintiff
23                fails to state a claim for conspiracy to commit tortious discharge.

24          A claim for civil conspiracy cannot stand without a viable underlying tort claim. See III.A,

25 supra. The Complaint fails to state a claim for tortious discharge. Plaintiff’s claim for conspiracy

26 to commit tortious discharge must therefore be dismissed under Rule 12(b)(5) as well.

27          Successful claims for tortious discharge fall into two categories. The first category

28 involves “whistleblowers”—employees terminated for reporting an employer’s illegal conduct.


                                                    10
               Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 30 of 77




 1 The second category is for employees fired for “doing something or refusing to do something that

 2 public policy entitles or empowers the employee[s] to do or not to do.” Buchanan v. Watkins &

 3 Letofsky, LLC, 2019 WL 3848785, at *6 (D. Nev. Aug. 15, 2019) (citing Bigelow v. Bullard, 901

 4 P.2d 630, 634 (Nev. 1995)). Employees in the second category must establish that the reasons

 5 for their termination “violated strong and compelling public policy.” Id. at *6 (citing Ozawa v.

 6 Vision Airlines, Inc., 216 P.3d 788, 791 (Nev. 2009)). The concept of “strong and compelling

 7 public policy” is “severely limited” 7 and has traditionally been reserved for cases involving

 8 illegality, inherently unsafe working conditions, or jury duty. 8 Nevada courts have consistently

 9 declined to extend the doctrine of tortious discharge beyond these two narrow, recognized
10 exceptions. 9 Otherwise, “the theory of third-party retaliatory discharge would have no logical

11 stopping point.” Brown v. Eddie World, Inc., 131 Nev. 150, 154, 348 P.3d 1002, 1004 (2015). It

12 is not enough for a plaintiff to show that he was discharged for “no reason,” or even for “wrong

13 reasons.” Bigelow, 111 Nev. at 1183. Accordingly, tortious discharge claims have been dismissed

14 even where, for example, employees were fired because of age discrimination 10 or for refusing to

15 prosecute a charge not supported by probable cause. 11

16            Like each of Plaintiff’s other causes of action, Count VI is exceedingly nebulous, failing

17 to identify the public policy on which his claim for tortious discharge is premised. For this reason

18 alone, the claim should be dismissed under Rule 12(b)(5), which requires plaintiffs to provide

19 notice of their legal theories. If Defendants were to guess, Plaintiff must believe that his

20 termination was tortious because he was “entitled” by public policy to implement his allegedly

21 more restrictive ideas on content moderation.

22 / / /

23
     7
24       Sands Regent v. Valgardson, 105 Nev. 436, 440, 777 P.2d 898, 900 (1989).
     8
         Wayment v. Holmes, 112 Nev. 232, 237, 912 P.2d 816, 819 (1996).
25
   9
     Buchanan, 2019 WL 3848785, at *6 (citing Brown v. Eddie World, Inc., 348 P.3d 1002, 1004
26 (Nev. 2015); Chavez v. Sievers, 43 P.3d 1022, 1028 (Nev. 2002); Sands Regent, 105 Nev. at 440,
   777 P.2d at 900; Ainsworth v. Newmont Min. Corp., 128 Nev. 878, 381 P.3d 588 (2012)).
27
   10
      Sands Regent, 105 Nev. at 440, 777 P.2d at 900.
28 11
      Wayment, 112 Nev. at 236, 912 P.2d at 818.

                                                     11
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 31 of 77




 1 Even taking the Complaint’s facts as true, differences of opinion about content moderation do not

 2 rise to the level of “strong and compelling public policy.” Plaintiff is not a whistleblower, and

 3 unlike successful plaintiffs in the second category of tortious discharge, Plaintiff has not asserted

 4 that his termination was motivated by a refusal to engage in illegal activity or work under

 5 inherently unsafe conditions. Rather, Plaintiff’s claim appears to be supported by little else than

 6 his purported objection to what he claims were Parler’s policies on content moderation, and

 7 “[m]erely objecting to company policies . . . is not the kind of conduct that can provide a basis for

 8 a tortious discharge action.” Bigelow, 111 Nev. at 1186. 12 From the face of his complaint, then,

 9 Plaintiff’s claim does not fall into either of Nevada’s two narrow categories of tortious discharge.
10          In the absence of an adequately pleaded underlying tort, Plaintiff’s claim for conspiracy
11 to commit tortious discharge fails.

12          B.    The conspiracy to commit tortious discharge claim likewise fails because
                  Plaintiff has no evidence of an agreement between the Defendants.
13

14          A complaint alleging civil conspiracy must also provide evidence from which to infer an

15 explicit or tacit or agreement between the defendants. See III.B, supra. Bare allegations are not

16 enough, and neither is evidence of concerted action. The Complaint fails to provide even

17 circumstantial evidence of a conspiratorial agreement between any two defendants (let alone all

18 six). Count VII should thus be dismissed.

19 V.      Count VIII (Defamation/Slander Per Se) is Deficiently Pleaded and Should Be

20         Dismissed.

21          A.    The Complaint fails to allege facts sufficient to support a defamation claim,
                  even under Nevada’s liberal notice pleading standard.
22

23          The Complaint alleges defamation without identifying so much as a single allegedly

24 defamatory statement.       In fact, Plaintiff’s pleading fails even to adequately describe the

25 publication containing the allegedly defamatory statements, the only identifying information

26 being “February 3, 2020”—a date predating Plaintiff’s termination by nearly a year. (See Compl.

27
     12
28      See also Wayment, 112 Nev. at 237, 912 P.2d at 819 (“[T]erminating an at-will employee
     for insubordination is not contrary to public policy.”).

                                                     12
             Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 32 of 77




 1 ¶ 44.) In an adversarial legal system, it is the job of plaintiff, not the defendant, to identify

 2 statements potentially giving rise to defamation liability. Counts VIII and IX fail to give adequate

 3 notice to the Defendants and this Court and should be dismissed.

 4          B.    The Complaint does not allege that defamatory statements were published by
                  anyone but Mr. Bongino.
 5

 6          The first element of a defamation claim is “a false and defamatory statement of fact by the

 7 defendant concerning the plaintiff.” Pope v. Motel 6, 121 Nev. 307, 315, 114 P.3d 277, 282

 8 (2005) (emphasis added).       Because the statements challenged by Plaintiff were made and

 9 published by Mr. Bongino alone, the Complaint fails to identify any statement of fact by NDMA
10 concerning Plaintiff. The unfounded assertions that “Defendants enlisted what they considered to

11 be their public relations ‘bulldog,’ Bongino, to lead the attack on Matze’s personal and

12 professional reputation” and that “Matze believes and alleges that [Bongino’s] statement was ...

13 at the direction and involvement of the other Defendants” may accuse the other individual

14 defendants of civil conspiracy, but they are insufficient to plead a claim for defamation against

15 anyone but Mr. Bongino.

16 VI.     Count IX (Conspiracy to Commit Defamation/Slander Per Se) is Deficiently Pleaded

17         and Should Be Dismissed.

18          A.    By failing to allege the commission of an underlying defamation tort, Plaintiff’s
                  claim for conspiracy to commit defamation also fails.
19

20          The commission of an underlying tort is a prerequisite for a civil conspiracy claim. See
21 III.A, supra. For reasons outlined above, Plaintiff has not pleaded the elements of defamation

22 against Mr. Bongino or any other defendant. Without the commission of the underlying tort,

23 Plaintiff’s conspiracy claim necessarily fails.

24          B.    The conspiracy to commit defamation claim likewise fails because Plaintiff has
                  no evidence of an agreement between Mr. Bongino and the other defendants.
25

26          A complaint alleging civil conspiracy must also provide evidence from which to infer an

27 explicit or tacit or agreement between the defendants. See III.B, supra. The facts alleged in the

28 Complaint do not evince an explicit or tacit agreement to defame Plaintiff. The statement that


                                                     13
              Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 33 of 77




 1 “Defendants enlisted ... their public relations ‘bulldog,’ Bongino, to lead the attack on Matze’s

 2 personal and professional reputation” and that “Matze believes and alleges that [Bongino’s]

 3 statement ... was at the direction and involvement of the other Defendants” is a bald conclusion,

 4 not a good-faith factual allegation. Without factual allegations supporting a conspiratorial

 5 agreement between the defendants, Plaintiff cannot state a claim for conspiracy to commit

 6 defamation.

 7                                         CONCLUSION

 8         For the reasons set forth above, Counts I, II, III, VII, VIII, and IX should be dismissed

 9 pursuant to NRCP 12(b)(5) because Plaintiff has failed to state a claim upon which relief can be
10 granted.

11         DATED this 7th day of May, 2021.
12                                                 SMITH & SHAPIRO, PLLC

13
                                                  By: /s/ Michael Rawlins
14
                                                     MICHAEL D. RAWLINS, ESQ.
15                                                   Nevada Bar No. 5467
                                                     SMITH & SHAPIRO, PLLC
16                                                   3333 E. Serene, Ste. 130
17                                                   Henderson, Nevada 89074
                                                      Attorneys for Rebekah Mercer
18

19

20

21

22

23

24

25

26

27

28


                                                  14
            Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 34 of 77




 1                                CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that I am an employee of Smith & Shapiro, PLLC and that, on this

 3 7th day of May 2021, I served a true and correct copy of the foregoing DEFENDANT

 4 NDMASCENDANT, LLC’S MOTION TO DISMISS by e-serving a copy on all parties listed

 5 as Service Recipients in Odyssey File & Serve, the Court’s on-line, electronic filing website,

 6 pursuant to Administrative Order 14-2, entered on May 9, 2014.

 7

 8                                              /s/ Jennifer A. Bidwell

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 15
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 35 of 77




                    EXHIBIT A




                    EXHIBIT A
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 36 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 37 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 38 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 39 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 40 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 41 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 42 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 43 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 44 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 45 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 46 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 47 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 48 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 49 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 50 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 51 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 52 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 53 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 54 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 55 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 56 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 57 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 58 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 59 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 60 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 61 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 62 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 63 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 64 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 65 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 66 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 67 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 68 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 69 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 70 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 71 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 72 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 73 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 74 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 75 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 76 of 77
Case 2:21-cv-00270-BJR Document 42 Filed 06/18/21 Page 77 of 77




           EXHIBIT C
               Filed Under Seal
